Opinion of the Court
Darden, Judge:
The accused pleaded guilty to the possession of marihuana and to conspiring to possess marihuana, in violation of Articles 134 and 81, Uniform Code of Military Justice, 10 USC §§ 934 and 881, respectively.
The law officer’s exploration into the providency of ’ the guilty plea is comparable to the examination that was found adequate in United States v Care, 18 USCMA'535, 40 CMR 247. Moreover, the accused, in mitigation, admitted that he had done wrong and *578knew that he would be punished. The procedure followed in this case, however, would not meet the standard that must apply to cases tried thirty days after the decision in United States v Care, supra.
The decision of the board of review is affirmed.
Chief Judge Quinn concurs.